Citation Nr: 1614978	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  


FINDING OF FACT

Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) include anxiety, irritability, impaired thought content, anger outbursts, hypervigilance, mood swings, avoidance, nightmares, difficulty sleeping, night sweats, intrusive thoughts, low energy, detachment, paranoia, social isolation, hallucinations, verbal altercations, and difficulty in establishing and maintaining effective social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more, for the Veteran's PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  

According to the General Rating Formula for Rating Mental Disorders, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

A May 2002 VA psychology note indicates that the Veteran reported problems with nightmares and insomnia, and slept approximately three to four hours per night.  The Veteran also reported irritability, as evidenced by frequent arguments with his wife.  A GAF score of 55 was assigned.  

In a September 2002 VA psychiatry note, the Veteran stated that due to insomnia he was only getting two hours of sleep per night.  He reported nightmares about Vietnam, which occurred two to three times per week.  The Veteran also complained of problems with irritability and anger.  He reported increasing conflicts with his wife who threatened to leave him.  The nurse noted that the Veteran's mood was variable and that his thought process was goal oriented.   

A March 2007 VA psychology note indicates that the Veteran endorsed symptoms of insomnia, nightmares, and marital separation.  The Veteran reported that his marital separation was the result of increased arguing and a severe decrease in affection.  After he separated from his wife, the Veteran moved into a senior citizen apartment complex and stopped trying to reconcile the marriage.  The Veteran reported attending informal meetings with disabled veterans about three times per week.  

A March 2007 VA outpatient note indicates that the Veteran experienced nightmares three to four times per week about his unit being nearly wiped out on three separate occasions in Vietnam.  The Veteran also stated that he had daily intrusive thoughts, but denied "full blown" flashbacks.  He reported an increased startle response and hypervigilance.  He consistently checked the perimeter of his home two to three times per night and always kept his back to the wall.  He avoided the news because it triggered his symptoms.  He attributed his three failed marriages to his irritability.  The psychiatrist noted that the Veteran had a good appetite, decreased energy, and fair concentration and memory.  A GAF score of 53 was assigned.  

At the June 2007 VA examination the VA examiner found that the Veteran's PTSD symptoms caused moderate impairment of social, occupational, and daily functioning.  The Veteran stated that he suppressed his PTSD symptoms for many years.  He explained that his three marriages failed because of his inability to express his feelings.  The Veteran described himself as a loner.  He reported that he lived alone and remained asocial.  He did not have any close friends and found it difficult to begin and maintain relationships.  He reported many arguments with his ex-wives and children.  His children have called him crazy during their arguments.  He expressed that anger issues resulted in him saying hurtful things to his family.  He refrained from attending big family gatherings and did not enjoy being in crowded social places.  The Veteran also refrained from discussing his Vietnam experiences and blocked it from his mind when others talked about Vietnam.  His PTSD symptoms were triggered by watching the news or intrusive sounds like a car back firing or loud noises.  He also avoided Chinese restaurants and stores because observing people sitting or squatting on the floor caused him to have flashbacks.  The Veteran also stated that he sat with his back facing the wall so that he could see 90 percent of the room.  The Veteran's PTSD symptoms also impacted his past employment.  He stated that because his work in housekeeping was isolated he was able to hide his flashbacks.  He stated that he always had interpersonal problems.  The Veteran continued to report problems with sleep, and added that his nightmares caused him to wake up in cold sweats.  He reported getting about three to four hours of sleep per night.  He checked the perimeter of his house two to three times a week to make sure it was safe.  The Veteran reported a fair appetite and a low energy level.  He denied any current suicidal or homicidal ideas, a history of manic episodes, auditory hallucinations, panic attacks or obsessions, and compulsions.  The VA examiner found that the Veteran's thought process was linear and goal directed, but his thought content was impaired due to intrusive memories, avoidance, and startle reaction related to Vietnam combat.  The VA examiner also found that the Veteran had paranoia related to hypervigilance from PTSD.  A GAF score of 52 was assigned.  

In November 2008 the Veteran submitted a statement describing his PTSD symptoms.  He stated that his feelings of loneliness and isolation were worsening.  The Veteran also reported an increase in nightmares.  He stated that the prescribed medications were not alleviating his symptoms.  

In a May 2009 statement the Veteran reported worsening of his PTSD symptoms.  He reported suicidal ideations.  He further reported that his medications were not working.  The Veteran stated that he had been married three times and his relationships failed.   

A March 2011 VA psychiatry note shows that the Veteran was doing fairly well on his treatment regimen.  His mood varied depending on the environment.  He continued to experience trouble sleeping.  The Veteran reported a fair energy level.  He continued to live alone and spent some time with other retirees.  He maintained contact with his children.  He also continued to be separated from his wife.  The Veteran denied suicidal or homicidal thoughts.  The psychiatrist noted that the Veteran's mood was euphoric, affect was congruent, speech was normal, thought process was linear and goal oriented, and thought content included paranoia every now and then.  With respect to hallucinations, the Veteran stated that he saw and heard things at times, but that the medication was helping.  

The Veteran underwent another VA examination in January 2012.  The VA examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran continued to be separated from his wife.  He lived alone in a senior citizen apartment complex, but socialized with others in the apartment complex and met friends for lunch.  The VA examiner pointed to multiple entries in the Veteran's treatment records indicating that the Veteran was doing fairly well, and therefore concluded that the Veteran was stable on medication.  The VA examiner concluded that the Veteran experienced recurrent and distressing recollections of the traumatic event, including images thoughts or perceptions.  The examiner further found that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, and made efforts to avoid activities, places, or people that aroused recollections of the trauma.  The Veteran endorsed symptoms of anxiety, irritability, and hypervigilance. 

An October 2012 VA psychiatry note indicates that the Veteran was compliant with his medications.  The Veteran was only able to sleep three to four hours a night without the medication.  He was attending a PTSD group, but stopped going once the meetings decreased to once a month.  His mood was variable and his appetite was good.  He described his energy level as low because he did not have a lot of energy and tired quickly.  The Veteran explained that he woke up to check the doors.  He reported hallucinations from time to time, such as observing something run across the floor.  The Veteran continued to deny suicidal and homicidal thoughts.  The psychiatrist noted that the Veteran displayed a congruent affect, euthymic mood, good judgment, and normal speech.  His thought process was linear and goal oriented, and his thought content included intrusive thoughts and hypervigilance.  

The evidence of record establishes that throughout the appeal period, the Veteran's psychiatric disorder most nearly approximates the criteria for a 70 percent rating.  38 C.F.R. § 4.7 (2015).  His PTSD has resulted in symptoms of anxiety, irritability, impaired thought content, anger outbursts, hypervigilance, mood swings, avoidance, nightmares, difficulty sleeping, night sweats, intrusive thoughts, low energy, detachment, paranoia, social isolation, occasional hallucinations, verbal altercations resulting in three failed marriages, and difficulty in establishing and maintaining effective social relationships.  Medical records consistently document his impaired thought content, which was due to intrusive memories, avoidance, and startle reaction. 

With respect to social impairment, the evidence of record shows that throughout the pendency of the appeal the Veteran felt detached from other people.  He noted three failed marriages due to his irritability, anger outbursts, and inability to express his emotions.  He separated from his wife several years ago, and denied having a romantic relationship afterwards.  He engaged in verbal altercations with his family members.  He reported avoiding big family gatherings and crowded places.  He did not have any close friends, but occasionally socialized with others in the apartment complex and met friends for lunch.  Moreover, the Veteran's GAF scores ranged from 52 to 55 which indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

With respect to occupational impairment, the Veteran explained that since he worked alone he was able to suppress or hide his PTSD symptoms from the public.  He further reported that he always displayed interpersonal issues.  

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any time during the period on appeal.  The evidence during the appeal period does not show that the Veteran experienced total occupational and social impairment, or that he displayed symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Additionally, although the Veteran reported in a May 2009 that he had suicidal ideations, all of the VA treatment records demonstrate that the Veteran consistently denied suicidal or homicidal thoughts.  Moreover, the Veteran's GAF scores ranged from 52 to 55 which indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

 The Veteran's service-connected psychiatric disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected psychiatric disorder included anxiety, irritability, impaired thought content, anger outbursts, hypervigilance, mood swings, avoidance, nightmares, difficulty sleeping, night sweats, intrusive thoughts, low energy, detachment, paranoia, social isolation, occasional hallucinations, verbal altercations resulting in three failed marriages, and difficulty in establishing and maintaining effective social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  Evaluations in excess of 70 percent are provided for certain manifestations of the Veteran's psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's psychiatric disorder at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER
An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


